DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 12/20/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Status of claims in the instant application:
Claims 1-5, 7-14 and 16-20 are pending.
Claims 1, 10, 14, and 19 have been amended.
Claims 6 and 15 are cancelled.
No new claim has been added.
Response to Arguments
Applicant’s arguments, see page [8] of the remarks filed on 12/20/2021 with respect to rejections of claims under 35 USC 103, have been fully considered in view of the claim amendments, and they are persuasive. Therefore, the claim rejections are withdrawn.
Allowable Subject Matter
Claims 1-5, 7-14 and 16-20 are allowed, but they are renumbered as claims 1-18.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s amended claim set filed on 12/20/2021 in response to office action mailed on 10/13/2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
“US-PGPUB 20150191135 A1 (BEN NOON et al.): BEN NOON discloses a module for providing security to an in-vehicle communication network having a bus and at least one node connected to the bus, the module comprising: a memory having software comprising data characterizing messages that the at least one node transmits and receives via the bus during normal operation of the node; a communication port via which the module receives and transmits messages configured to be connected to a portion of the in-vehicle network; and a processor that processes messages received via the port from the portion of the in-vehicle network responsive to the software in the memory to: identify an anomalous message in the received messages indicative of exposure of the in-vehicle network to damage from a cyber attack; and cause the module to transmit at least one signal via the port to the portion of the in-vehicle network that alters the anomalous message so that the at least one node will discard it.
Embodiments of the disclosure relate to providing cyber security for in-vehicle communication networks.
US-PGPUB 20140236472 A1 (Rosario et al.): Rosario discloses navigation systems and associated methods for providing navigation services are provided. Information associated with a desired route for a vehicle, such as a route between a current location and a desired destination, may be determined. Additionally, contextual information associated with the vehicle may be identified. Based upon the desired route and the contextual information, a direction may be generated for presentation to one or more users, and the generated direction may be output for presentation.
Aspects of the disclosure relate generally to vehicle navigation systems, and more particularly, to navigation systems that generate descriptive outputs utilizing contextual information associated with a vehicle.
US-PGPUB 2015/0020152 (Litichever et al.): Litichever discloses a Security system for protecting a vehicle electronic system by selectively intervening in the communications path in order to prevent the arrival of malicious messages at ECUs, in particular at the safety critical ECUs. The security system includes a filter which prevents illegal messages sent by any system or device communicating over a vehicle communications bus from reaching their destination. The filter may, at its discretion according to preconfigured rules, send messages as is, block messages, change the content of the messages, request authentication or limit the rate such messages can be delivered, by buffering the messages and sending them only in preconfigured intervals.
Litichever further notes that some of the ECUs which are connected to the vehicle's communication bus have external connections, such as the telematics computer and the infotainment system. It is possible to compromise one of these ECUs using a cyber-attack. The compromised ECU serves as an entry point to deploy the 
US-PGPUB US 2019/0281052 A1 (Lekkas): Lekkas discloses systems and methods for securing a select vehicle's automotive controller network are described. Embodiments introduce a pass-through security module with a first interface physically coupled to an unsecured access port to the automotive controller network and configured to communicatively couple or decouple with the access port based on a determination of whether network access requests received by a second interface of the security module from an external device are authorized to interact the automotive controller network. Authorization determinations may be made by the security module in conjunction with a telematics control unit and/or a remote server in accordance with one or more security policies. The security module may further use the one or more security policies to impose an encryption infrastructure on the automotive controller network to facilitate sender identification and data frame authenticity.
The present application is generally related to automotive electronics, and more particularly to securing an automotive controller network such as from unauthorized or malicious access.
US-PGPUB 2020/0047687 (Camhi et al.): Camhi discloses systems and methods to control vehicular functions using voice commands that originate outside vehicles. A plurality of microphones can be disposed on an exterior of a vehicle, and 
The present disclosure is directed to systems and methods for controlling vehicular functions using voice commands that originate outside vehicles. A vehicle, which can include semi-autonomous or autonomous vehicle, can provide a voice command interface that is accessible from an exterior of the vehicle. The voice command interface can include a plurality of microphones disposed on an exterior of a vehicle, through which enrolled or authorized users can initiate various vehicular functions without entering the vehicle or using a remote-control device for instance. The vehicular functions can include control of car locks, windows, heating, ventilation and air-conditioning (HVAC) features for instance, as well as semi-autonomous or autonomous driving operations such as self-parking, self-charging and passenger pick-up.”
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the amended independent claims 1, 10 and 19; specifically they do not receive signals from the CAN bus, the one or more infotainment devices, and the one or more sensors; verify an identity of a person in the vehicle by comparing a facial image of the person received from the one or more image sensors with a pre-stored facial image; confirm the identity of the person by determining, based on signals received from the GPS receiver, whether the vehicle is on one or more routes associated with the person; detect a security event based on signals received from the CAN bus and the one or more infotainment devices; create a plurality of virtual machines (VMs) for respectively handling data from different components to achieve segmentation, the different components comprising the one or more ECUs, the one or more infotainment devices, and the one or more sensors; and store logs of security events associated with a first VM of the plurality of virtual machines into a second VM of the plurality of virtual machines to prevent deletion by an attacker”
Therefore, the independent claim are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434